Name: Council Regulation (EC) NoÃ 989/2005 of 27 June 2005 amending Regulation (EC) NoÃ 1255/96 temporarily suspending the autonomous common customs tariff duties on certain industrial, agricultural and fishery products
 Type: Regulation
 Subject Matter: agricultural activity;  industrial structures and policy;  tariff policy;  EU finance
 Date Published: nan

 30.6.2005 EN Official Journal of the European Union L 168/1 COUNCIL REGULATION (EC) No 989/2005 of 27 June 2005 amending Regulation (EC) No 1255/96 temporarily suspending the autonomous common customs tariff duties on certain industrial, agricultural and fishery products THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 26 thereof, Having regard to the proposal from the Commission, Whereas: (1) It is in the interest of the Community to suspend partially or totally the autonomous common customs tariff duties for a number of new products not listed in the Annex to Regulation (EC) No 1255/96 (1). (2) A number of products which are referred to in the said Regulation should be withdrawn from the list in the Annex because it is no longer in the Communitys interest to maintain suspension of autonomous common customs tariff duties or because the description needs to be altered in order to take account of technical product developments and economic trends on the market. (3) Accordingly, products whose description needs to be altered should be regarded as new products. (4) It is therefore appropriate to amend Regulation (EC) No 1255/96 accordingly. (5) In view of the economic importance of this Regulation, it is necessary to rely upon the grounds of urgency provided for in point I.3 of the Protocol annexed to the Treaty on European Union and to the Treaties establishing the European Communities on the role of national parliaments in the European Union. (6) Since this Regulation is to apply from 1 July 2005, it should enter into force immediately, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1255/96 is hereby amended as follows: 1. The products set out in Annex I to this Regulation shall be inserted. 2. The products for which the codes are set out in Annex II to this Regulation shall be deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. It shall apply with effect from 1 July 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 27 June 2005. For the Council The President L. LUX (1) OJ L 158, 29.6.1996, p. 1. Regulation as last amended by Regulation (EC) No 2271/2004 (OJ L 396, 31.12.2004, p. 13). ANNEX I CN code TARIC Description Rate of autonomous duty (%) ² ex29034300 10 1,1,1-Trichlorotrifluoroethane 0 ex29034910 10 Chloro-1,1,1-trifluoroethane 0 ex29042000 50 2,2-dinitro-bibenzyl 0 ex29062900 20 1-Hydroxymethyl-4-methyl-2,3,5,6-tetrafluorobenzene 0 ex29072900 85 Phloroglucinol whether or not hydrated 0 ex29096000 10 Bis(Ã ±,Ã ±-dimethylbenzyl) peroxide 0 ex29153990 60 1-phenylethyl acetate 0 ex29163900 85 2,6-difluorobenzoic acid 0 ex29209010 40 Dimethyl carbonate 0 ex29209085 50 tri iso octyl phosphite 0 ex29214210 85 3,5-dichloroaniline 0 ex29215119 20 Toluene diamine (TDA), containing by weight 78 % or more but not more than 82 % of 4-methyl-m-phenylenediamine and 18 % or more but not more than 22 % of 2-methyl-m-phenylenediamine, and with a residual tar content of not more than 0,23 % by weight 0 ex29241900 50 Acrylamide 0 ex29242995 91 3-hydroxy-2-methoxy-2-naphthanilide 0 ex29242995 92 3-hydroxy-2-naphthanilide 0 ex29242995 93 3-hydroxy-2-methyl-2-naphthanilide 0 ex29242995 94 2-ethoxy-3-hydroxy-2-naphthanilide 0 ex29242995 96 4-chloro-3-hydroxy-2,5-dimethoxy-2-naphthanilide 0 ex29269095 25 Aminoacetonitrile hydrochloride 0 ex29269095 35 2-Bromo-2(bromomethyl) pentanedinitrile 0 ex29329970 40 1,3:2,4-Bis-O-(3,4-dimethylbenzylidene)-D-glucitol 0 ex29329985 30 Carbofuran (ISO) 0 ex29331990 30 3-methyl-1-p. -tolyl-5-pyrazolone 0 ex29333999 40 2-chloropyridine 0 ex29335995 85 Adenine 0 ex29339990 88 2,6-dichloroquinoxaline 0 ex29350090 88 N-(2-(4-amino-N-ethyl-m-toluidino)ethyl)methanesulfonamide sesquisulfate monohydrate 0 ex32050000 10 Aluminium lakes prepared from dyes for use in the manufacture of pigments for the pharmaceutical industry (1) 0 ex32089019 85 Mixture containing by weight:  30-45 % Polyamide resin;  2-10 % Diazonaphthoquinone;  50-65 % Ã ³-Butyrolactone. 0 ex34021190 10 Surfactant mixture, of disodium salts of dodecyl (sulphophenoxy)benzenesulphonic acid and oxybis (dodecylbenzenesulphonic acid) 0 ex38119000 10 Dinonylnaphthylsulphonic acid salt, in the form of a solution in mineral oil, for use as an additive for distillate fuels and lubricating oils (1) 0 ex38140090 40 Azeotrope mixtures containing isomers of nonafluorobutyl methyl ether and/or nonafluorobutyl ethyl ether 0 ex38159090 88 Catalyst, consisting of titanium tetrachloride and magnesium chloride, containing by weight on an oil- and hexane-free basis:  4 % or more but not more than 10 % of titanium and  10 % or more but not more than 20 % magnesium 0 ex38159090 89 Rhodococcus rhodocrous J1 bacteria, containing enzymes, suspended in a polyacrylamide gel, for use as a catalyst in the production of acrylamide by the hydration of acrylonitrile (1) 0 ex38249099 54 2-Hydroxybenzonitrile, in the form of a solution in N,N-dimethylformamide, containing by weight 45 % or more but not more than 55 % of 2-hydroxybenzonitrile 0 ex38249099 70 Preparation, in an aqueous solution, of tetramethylammonium hydroxide and a surfactant containing:  2,38 % (+/-0,01) by weight of tetramethylammonium hydroxide,and  a surfactant of 100 to 500 ppm. 0 ex38249099 80 Preparation containing by weight 81 % or more but not more than 89 % bis (3,4-epoxy-cyclohexylmethyl)-adipate 0 ex38249099 97 Preparation containing by weight either 10 % or more but not more than 20 % of lithiumfluorophosphate or 5 % or more but not more than 10 % of lithium perchlorate in mixtures of organic solvents 0 ex39046990 97 Copolymer of chlorotrifluoroethylene and vinylidene difluoride 0 ex39069090 55 Mixtures containing copolymers of methyl acrylate and ethylene and polyether-ester copolymers containing terephthalic acid, in the form of granules or pellets 0 ex39069090 85 Non aqueous dispersion type polymers of esters of acrylic acid with a hydrolyzable silyl group at one or both polymer ends 0 ex39089000 40 Thermoplastic polyamide resin having a fire point of more than 750 °C, for use in the manufacture of deflection yokes of cathode ray tubes (1) 0 ex39119099 75 Microspheres of a copolymer of divinylbenzene and styrene, of an average diameter of 220 Ã ¼m or more but not exceeding 575 Ã ¼m 0 ex39269099 75 ex39139000 98 Sodium hyaluronate 0 ex39191069 95 Reflecting laminated sheet showing a regular pattern, consisting of a film of poly(methylmethacrylate), followed by a layer of acrylic polymer containing microprisms, a film of poly(methylmethacrylate), an adhesive layer and a release sheet 0 ex39199069 98 ex39199031 70 Poly(ethylene terephthalate) sheet, covered on one side with an antistatic layer and a hardcoat layer and on the other side with an adhesive layer and a release sheet, in rolls, for the manufacture of optical filters (1) 0 ex39202021 30 Biaxially oriented polypropylene film with a coextruded layer of polyethylene on one side and a total thickness of 11,5 Ã ¼m or more but not more than 13,5 Ã ¼m. 0 ex39209100 93 Film of poly(ethylene terephthalate), whether or not metallised on one or both sides, or laminated film of poly(ethylene terephthalate) films, metallised on the external sides only, and having the following characteristics:  a visible light transmission of 50 % or more,  coated on one or both sides with a layer of poly(vinyl butyral) but not coated with an adhesive or any other material except poly(vinyl butyral),  a total thickness not exceeding 0,2 mm without taking the presence of poly(vinyl butyral) into account, for use in the manufacture of heat-reflecting or decorative laminated glass (1) 0 ex39209959 60 Film of a vinyl alcohol copolymer, soluble in cold water, of a thickness of 34 Ã ¼m or more but not exceeding 90 Ã ¼m, a tensile strength at break of 20 MPa or more but not exceeding 45 MPa and an elongation at break of 250 % or more but not exceeding 900 % 0 ex39219060 94 Composite sheet containing an acrylic coating and laminated to a high-density polyethylene layer, of a total thickness of 0,8 mm or more but not exceeding 1,2 mm 0 ex39269099 15 Glass fibre reinforced plastic traverse leaf spring for use in the manufacture of motor vehicle suspension systems (1) 0 ex39269099 25 Unexpansible microspheres of a copolymer of acrylonitrile, methacrylonitrile and isobornyl methacrylate, of a diameter of 3 Ã ¼m or more but not exceeding 4,6 Ã ¼m 0 ex69091900 60 Supports for catalysts, consisting of porous ceramic pieces, of a blend of silicon carbide and silicon, with a hardness of less than 9 on the Mohs scale, with a total volume not exceeding 65 liters, having per cm2 of the surface of the cross section one or more closed channels at the tail end 0 ex70071920 10 Glass plate of a diagonal size of 81,28 cm (+/  1,5 cm) or more, but not exceeding 185,42 cm (+/  1,5 cm), consisting of tempered glass; provided either with a mesh film and a near-infrared absorbing film or a sputtered conductive layer, with optional additional anti-reflex layer on one or two sides, for use in the manufacture of PDP video monitors or television sets (1) 0 ex70072900 10 Glass plate of a diagonal size of 81,28 cm (+/  1,5cm) or more, but not exceeding 185,42 cm (+/  1,5 cm), consisting of 2 sandwich plates laminated together; provided either with a mesh film and a near-infrared absorbing film or a sputtered conductive layer, with optional additional anti-reflex layer on one or two sides, for use in the manufacture of PDP video monitors or television sets (1) 0 ex85011099 81 DC stepping motor, with an angle of step of 18 ° or more, a holding torque of 0,5 mNm or more, a coupling bracket the exterior dimensions of which do not exceed 22 Ã  68 mm, a two phase winding and an output not exceeding 5 W 0 ex85011099 82 DC motor, brushless, with an external diameter not exceeding 29 mm, a rated speed of 1 500 ( ± 15 %) or 6 800 ( ± 15 %) rpm, a supply voltage of 2 or 8 V 0 ex85011099 83 Multiphase electric motor with D.C. current, without brush, of a normal power drive of 31 W (+/  5 W) calculated with 600 rpm (revolution per minute), equipped with electronic circuit provided with sensors using Hall effect (electric power steering motor) 0 ex85051100 33 Neodymium-magnet discs with a diameter not exceeding 90 mm, whether or not containing a hole in the centre 0 ex85078094 30 Electric lithium-ion accumulator, with:  a length of 35 mm or more, but not more than 45 mm  a width of 35 mm or more, but not more than 53 mm  a thickness of 3,5 mm or more, but not more than 7 mm  a mass of 15,5 g or more, but not more than 35 g  a rated capacity of 600 mAh or more, but not more than 780 mAh  a nominal voltage of 3,7 V for use in the manufacture of mobile phones (1) 0 ex85169000 33 Stainless steel soleplate with heating wire, for use in the manufacture of electric irons (1) (1) 0 ex85169000 35 Steam iron, not capable of independent operation, for use in the manufacture of steam ironing systems (1) 0 ex85229098 44 Assembly for optical discs, comprising at least an optical unit and DC motors, capable or not of double layer recording 0 ex85229098 49 Magnetic head for playback of audio tapes, for use in the manufacture of products falling within heading 8 519 (1) 0 ex85299081 44 LCD modules, solely consisting of one or more TFT glass or plastic cells, not combined with touch screen facilities, with or without backlight unit, with or without inverters and one or more printed circuit boards with control electronics for pixel addressing only 0 ex85371099 94 Unit consisting of two junction field effect transistors contained in a dual lead frame housing 0 ex85438995 66 ex85371099 95 Unit consisting of two metal oxide semiconductor field effect transistors contained in a dual lead frame housing 0 ex85438995 65 ex85409100 32 Electron gun of colour cathode-ray tubes with an anode voltage of 27,5 kV or more but not exceeding 36 kV 0 ex85438995 52 Opto-electronic circuit comprising one or more light-emitting diodes (LEDs), whether or not equipped with an integrated driving circuit, and one photodiode with amplifier circuit, whether or not with an integrated logic gate arrays circuit or one or more light-emitting diodes and at least 2 photodiodes with an amplifier circuit, whether or not with an integrated logic gate arrays circuit or other integrated circuits, contained in a housing 0 ex85489090 47 Unit consisting of two or more light emitting diode chips operating at a typical wavelength of 450 nm or more but not exceeding 660 nm, contained in a lead frame housing having a circular opening whose exterior dimensions without fittings  do not exceed 4 Ã  4 mm 0 ex85489090 48 Optical unit, consisting at least of a laserdiode and a photodiode operating at a typical wavelength of 635 nm or more but not exceeding 815 nm 0 ex85489090 49 LCD modules, solely consisting of one or more TFT glass or plastic cells, combined with touch screen facilities, with or without backlight unit, with or without inverters and one or more printed circuit boards with control electronics for pixel addressing only 0 ex94054035 10 Electric light assembly of synthetic material containing 3 fluorescent tubes (RBG) of a diameter of 3,0 mm ( ± 0,2 mm), of a length of 420 mm ( ± 1 mm) or more, but not exceeding 600 mm ( ± 1 mm), for the manufacture of goods of heading 8528 (1) 0 (1) Entry under this subheading is subject to conditions laid down in the relevant Community provisions (see Articles 291 to 300 of Commission Regulation (EEC) No 2454/93 of 2 July 1993 laying down provisions for the implementation of Council Regulation (EEC) No 2913/92 establishing the Community Customs Code (OJ L 253, 11.10.1993, p. 1)). ANNEX II Code NC TARIC ex29321100 10 ex29336980 10 ex38249099 54 ex39072099 25 ex39119099 75 ex39269099 75 ex39209100 93 ex39209959 60 ex39269099 85 ex85229098 44 ex85299081 31 ex85409100 32 ex85438995 52 ex85489090 39 ex85489090 46